Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-31, 33, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamamoto et al. (US 7,564,198 B2, hereinafter referred to as Yamamoto).
	Regarding claim 26, Yamamoto discloses an apparatus (Fig. 7) comprising: 
a switched LED array (BLOCK 0 – BLOCK (N-1)) comprising a plurality of strings of LEDs, each string selectably connectable in parallel (by switches 205’) across an input (A or output of 102) and comprising a selectable number of series connected LEDs (by turning on or off switches 205’), wherein the plurality of strings comprise strings with different selectable numbers of series connected LEDs (by turning on or off switches 205’); and 
a control system (LED lighting control circuit 200) configured to dynamically vary a number of active strings connected in parallel across the input and the selectable number of series connected LEDs in the active strings (col. 9, line 32 – col. 10, line 16) based on a voltage level at the input (col. 10, ll. 32+).
	Regarding claim 27, Yamamoto discloses an apparatus according to claim 26 wherein the control system (200) is configured to increase the number of active strings (by turning on switches 205’0-3 - 205’(N-1)-3 and 205’0-2 - 205’(N-1)-2) and decrease the selectable number of series (by turning on switches 205’0-1 - 205’(N-1)-1) connected LEDs in the active strings in response to a decreasing voltage level at the input (“when the rectified voltage is lower than the lowest reference voltage, the minimum number of LEDs are lit.”, col. 10, ll. 37+).
	Regarding claim 28, Yamamoto discloses an apparatus according to claim 26 wherein each string has at least a fixed number (e.g. 2) of series connected LEDs (e.g. 103’0-1 - 103’1-1) such that the selectable number of series connected LEDs is at least the fixed number.
	Regarding claim 29, Yamamoto discloses an apparatus according to claim 28 comprising one or more additional fixed strings of LEDs (e.g. 103’2-3 - 103’3-3, 103’2-2 - 103’3-2, not shown in Fig. 7) selectably connectable in parallel (by switches 205’2-3 - 205’3-3, 205’2-2 - 205’3-2) across the input, wherein the additional fixed strings of LEDs each comprise the fixed number of series connected LEDs (e.g. 103’2-3 - 103’3-3, 103’2-2 - 103’3-2).
	Regarding claim 30, Yamamoto discloses an apparatus according to claim 26 wherein the selectable number of series connected LEDs are arranged into a plurality of selectable levels (Level 1: BLOCK (N-1), Level 2: BLOCK (N-1) in series with BLOCK (N-2), etc.).
	Regarding claim 31, Yamamoto discloses an apparatus according to claim 30 wherein the plurality of strings are arranged into a plurality of sub-arrays (BLOCK (N-1) – BLOCK 0), each subarray comprising one or more strings wherein the selectable number of series connected LEDs include LEDs in a different number of levels (Level 1: BLOCK (N-1), Level 2: BLOCK (N-1) in series with BLOCK (N-2), etc.).
	Regarding claim 33, Yamamoto discloses an apparatus according to claim 26 wherein the control system is configured to maintain a desired current through the LEDs (“The device compares a signal voltage (rectified voltage) obtained by rectifying an AC source with a predetermined reference voltage and controls ON/OFF of a driving current to each LED of an LED array in response to a comparison result.”, abstract).
	Regarding claim 34, Yamamoto discloses an apparatus according to claim 26 wherein the control system is configured to monitor a current (102) and a voltage (Vsense) provided to the array of LEDs to determine an actual LED power and control the LEDs based on the actual LED power (“The device compares a signal voltage (rectified voltage) obtained by rectifying an AC source with a predetermined reference voltage and controls ON/OFF of a driving current to each LED of an LED array in response to a comparison result. In this constitution, a large voltage of AC source enables lighting of more number of LEDs, while a small voltage thereof enables lighting of less number of LEDs, thus enhancing power efficiency of the LED lighting device”, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto in view of Suckow (US 6,183,100 B1, hereinafter referred to as Suckow).
Regarding claim 32, Yamamoto discloses all the features and limitations as discussed above but does not disclose wherein the LEDs are arranged into a plurality of concentrically oriented groups, and wherein the LEDs of each group are in the same level.
	However, Suckow disclose the LEDs are arranged into a plurality of concentrically oriented groups, and wherein the LEDs of each group are in the same level (Fig. 1A, 1B).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant' s invention to have provided the array of LEDs of Yamamoto in the light assembly having a circuit board arranged in a concentric circular pattern as taught by Suckow in order for the array of LEDs emit light upwardly with respect to the circuit board in order to function as a LED warning lamp (Figs. 1A, 1B, col. 4, ll. 46-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844